1

2

3                              UNITED STATES DISTRICT COURT
4                                         DISTRICT OF NEVADA
5                                                   ***
6     WILLIAM FERGUSON,                                    Case No. 3:19-cv-00134-MMD-WGC
7                                           Plaintiff,                 ORDER
             v.
8
      JUDGE,
9
                                          Defendant.
10

11          Before    the   Court    is     the   Report    and   Recommendation      (“R&R”    or

12   “Recommendation”) of United States Magistrate Judge William G. Cobb (ECF No. 4),

13   recommending that the Court grant Plaintiff’s in forma pauperis application (ECF No. 1),

14   file the Complaint (ECF No. 1-1), and dismiss the action with prejudice for failure to state

15   a claim. Plaintiff had until July 25, 2019, to file an objection. To date, no objection to the

16   R&R has been filed.1 For this reason, and as explained below, the Court adopts the R&R.

17          This Court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

19   timely objects to a magistrate judge’s report and recommendation, then the Court is

20   required to “make a de novo determination of those portions of the [report and

21   recommendation] to which objection is made.” Id. Where a party fails to object, however,

22   the court is not required to conduct “any review at all . . . of any issue that is not the

23   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

24

25          1The   copy of the Report and Recommendation sent to Plaintiff was returned as
     undeliverable (ECF No. 5), but Plaintiff has an ongoing obligation to apprise the Court of
26   his address. LR IA 3-1 (“An attorney or pro se party must immediately file with the court
     written notification of any change of mailing address, email address, telephone number,
27   or facsimile number. The notification must include proof of service on each opposing party
     or the party’s attorney. Failure to comply with this rule may result in the dismissal of the
28   action, entry of default judgment, or other sanctions as deemed appropriate by the
     court.”).
1    Circuit has recognized that a district court is not required to review a magistrate judge’s

2    report and recommendation where no objections have been filed. See United States v.

3    Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

4    employed by the district court when reviewing a report and recommendation to which no

5    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

6    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

7    district courts are not required to review “any issue that is not the subject of an objection.”).

8    Thus, if there is no objection to a magistrate judge’s recommendation, then the Court may

9    accept the recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at

10   1226 (accepting, without review, a magistrate judge’s recommendation to which no

11   objection was filed).

12            While Plaintiff has failed to object to Judge Cobb’s recommendation, the Court will

13   conduct a de novo review to determine whether to adopt the R&R. Judge Cobb found that

14   Plaintiff’s Complaint—containing delusional scenarios and disjointed statements with no

15   basis in law or fact—is frivolous. (ECF No. 4 at 4.) Having reviewed the R&R and the

16   Complaint, the Court agrees with Judge Cobb.

17            It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

18   4) is accepted and adopted in full.

19            It is further ordered that Plaintiff’s application to proceed in forma pauperis (ECF

20   No. 1) is granted.

21            It is further ordered that the Clerk of the Court file the Complaint (ECF No. 1-1).

22            It is further ordered that this action is dismissed with prejudice for failure to state a

23   claim.

24            It is further ordered that the Clerk of the Court close this case.

25            DATED THIS 5th day of August 2019.

26
27                                                        MIRANDA M. DU
                                                          UNITED STATES DISTRICT JUDGE
28
